Case 19-10857-BLS Doc 88 Filed 05/17/20 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11

VETERANS FELLOWSHIP MINISTRIES, Case No. 19-10857 (BLS)

INC.,!
Hearing Date: June 18, 2020 at 10:00 a.m. (prevailing
Debtor. Eastern Time)

Objection Deadline: June 11, 2020 at 4:00 p.m.
(prevailing Eastern Time)

 

 

NOTICE OF THE DEBTOR’S OMNIBUS OBJECTION TO (1) NO LIABILTY
INSUFFICIENT DOCUMENTATION CLAIM, (I) TAX EXEMPT CLAIM,

(GID OVERSTATED TAX CLAIM AND (LV) LATE-FILED CLAIM

PLEASE TAKE NOTICE that, on May 15, 2020, Veterans Fellowship Ministries, Inc.,
(the “Debtor”), by and through its undersigned counsel, filed The Debtor’s Omnibus Objection to
Certain (I) No Liabilty Insufficient Documentation Claim, (II) Tax Exempt Claim (II)

Overstated and Improperly Documented Real Estate Tax Claim and (IV) Late-Filed Claim (the

66

Objection”’).

THE OBJECTION SEEKS TO ALTER YOUR RIGHTS. THEREFORE, YOU
SHOULD READ THE OBJECTION AND THE EXHIBITS THERETO CAREFULLY AND
DISCUSS THEM WITH YOUR ATTORNEY. IF YOU DO NOT HAVE AN ATTORNEY,
YOU MAY WISH TO CONSULT ONE. THE EXHIBITS ATTACHED TO THE
PROPOSED ORDER LIST ALL CLAIMS THAT ARE THE SUBJECT OF THE
OBJECTION.

PLEASE TAKE FURTHER NOTICE that any responses to the Objection must be (i) in

writing (ii) filed with the Clerk of the United States Bankruptcy Court for the District of

 

' The Debtor in this case, along with the last four digits of the federal tax identification number, is

Veterans Fellowship Ministries, Inc. (4648). The mailing address for the Debtor is 32 Middle Wallop
Road, Bear, Delaware 19701.

524402 1v1

 
Case 19-10857-BLS Doc 88 Filed 05/17/20 Page 2 of 2

Delaware, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801, on or before June 11,
2020 at 4:00 p.m. (Eastern Time) (the “Response Deadline”) and (iii) served so as to be
actually received no later than the Response Deadline by the undersigned counsel.

PLEASE TAKE FURTHER NOTICE that if a response is timely filed, served, and
received and such response is not otherwise timely resolved, a hearing to consider the response
and the Objection will be held before The Honorable Brendan L. Shannon, United States
Bankruptcy Judge, at the United States Bankruptcy Court for the District of Delaware, 6th Floor,
Courtroom No. 1, 824 Market Street, Wilmington, Delaware 19801 on June 18, 2020 at 10 a.m.
(Eastern Time).

PLEASE TAKE FURTHER NOTICE THAT IF NO RESPONSES TO THE
OBJECTION ARE TIMELY FILED, SERVED, AND RECEIVED IN ACCORDANCE WITH
THIS NOTICE, THE BANKRUPTCY COURT MAY GRANT THE RELIEF REQUESTED IN

THE OBJECTION WITHOUT FURTHER NOTICE OR OPPORTUNITY FOR A HEARING.

Dated: May 17, 2020 MONTGOMERY MCCRACKEN WALKER &
Wilmington, Delaware RHOADS, LLP

/s/ Jeffrey M. Carbino
Jeffrey M. Carbino (DE Bar No. 4062)
1105 North Market Street
Wilmington, DE 19801
Telephone: (302) 504-7800
Telephone (215) 234-3333
Email: jcarbino@mmwr.com

Counsel for the Debtor and the
Debtors-in-Possession

5244021v1

 
